Citation Nr: 1225005	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in compensation from 100 percent to 30 percent for the Veteran's service-connected coronary artery disease, effective August 1, 2008, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which decreased the Veteran's disability evaluation for his service-connected coronary artery disease from 100 percent to 30 percent disabling, effective August 1, 2008.  

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.   

In February 2011, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  In an October 2006 rating decision, the RO granted a 100 percent disability evaluation for the Veteran's service-connected coronary artery disease, effective February 25, 2006, under Diagnostic Codes 7005-7006, on the basis of a workload level of less than 3 metabolic equivalents (METs).  

3.  Following a December 2007 VA examination, in an March 2008 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service connected coronary artery disease from 100 percent to 30 percent disabling.   

4.  In a May 2008 rating decision, the RO implemented the reduction to 30 percent disabling, effective August 1, 2008 under Diagnostic Codes 7005-7006, on the basis of a workload between 5 and 7 METs when considering the service-connected coronary artery disease alone.  

5.  The record shows that the 100 percent rating for the Veteran's service-connected coronary artery disease had been in effect for less than 5 years.  

6.  The competent and credible evidence shows that at the time of the May 2008 rating decision, which reduced the Veteran's service-connected coronary artery disease rating, the disability had improved and did not meet the criteria for more than a 30 percent disability evaluation.  


CONCLUSIONS OF LAW

The criteria for restoration of a 100 percent evaluation for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   

In this regard, the Board notes that the issue certified for appeal is the reduction of the Veteran's service-connected coronary artery disease from 100 percent disabling to 30 percent, effective August 1, 2008.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2011).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet .App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  

As will be discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  Thus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.  

II.  Decision  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2011).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2011). 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability evaluation from 100 percent to 30 percent for the Veteran's service-connected coronary artery disease was properly carried out by the RO.  In a March 2008 rating decision, the RO notified the Veteran of the proposed rating reduction, and the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating would not be reduced.  The RO further notified the Veteran that he could request a personal hearing.  

The RO took final action to reduce the disability evaluation in a May 2008 rating decision, in which the disability evaluation was reduced from 100 percent to 30 percent disabling, effective August 1, 2008. The Veteran was notified of such action by letter dated June 2, 2008.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability evaluation from 100 percent to 30 percent disabling for the Veteran's service-connected coronary artery disease.  The Veteran does not contend otherwise.  

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2011); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  

However, for other disabilities that are likely to improve, that is, disabilities for when a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2011).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c) (2011).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.  

Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  After review of the record, the Veteran has been continuously rated at 100 percent disabling for less than five years.  By way of procedural background, service connection for coronary artery disease was granted in an October 2006 rating decision.  He was assigned a 100 percent disability evaluation, effective February 25, 2006.  In the rating decision, the RO noted that since there is a likelihood of improvement, the assigned evaluation was not considered permanent and would be subject to a future review examination.  As such, the future reviewed examination took place in December 2007.  Thereafter, in a March 2008 rating decision, the RO proposed to reduce the disability evaluation to 30 percent disabling, and such reduction took effect in a May 2008 rating decision, effective August 1, 2008.  Thus, the 100 percent rating had not been in effect for the requisite five-year period of time as set forth at 38 C.F.R. §§ 3.344(a) and (b).  As such, the provisions of 38 C.F.R. §§ 3.344(a) and (b) are not directly applicable in this case.  

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by comparing the Veteran's coronary artery disease symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The Veteran's coronary artery disease is currently evaluated as 30 percent disabling under Diagnostic Codes 7005-7006, which was reduced from 100 percent disabling under the same diagnostic codes.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  

The rating criteria of Diagnostic Codes 7005 and 7006 are identical, and are as follows:

A rating of 10 percent is assigned when a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.  

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  

A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  

A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.  
See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (2011).  

The Board is aware that it must make its determination as to whether improvement of stability in the Veteran's coronary artery disease had been shown between (1) the medical evidence of record at the time of the October 2006 rating decision which granted the 100 percent rating for the Veteran's coronary artery disease, and (2) the medical evidence used to reduce the disability rating to 30 percent disabling.  After comparing the evidence, the Board finds that the RO's decision to reduce the Veteran's disability rating from 100 percent to 30 percent was warranted.  

The evidence used to grant the 100 percent rating for the Veteran's service-connected coronary artery disease includes VA outpatient treatment records from February 2005 to July 2006, private medical records dated November 2004 to August 2006, and an August 2006 VA examination report.  The VA outpatient treatment records show that the Veteran demonstrated ejection fractions of 59 percent in February 2006, 59 percent in April 2006, and 60 percent in May 2006.  Private treatment records reveal that the Veteran was diagnosed with acute myocardial infarction, chronic obstructive pulmonary disease, and non-insulin dependent diabetes mellitus in February 2006.  In August 2006, the Veteran underwent a private echocardiogram, which revealed an ejection fraction of 60 percent.  

At the August 2006 VA examination, the Veteran reported intermittent chest pain for part of the year in 2005 and the entire year in 2006.  He was treated for a myocardial infarction in February 2006.  At the examination, he complained of having no energy, along with ripping/burning chest discomfort in the left anterior chest over the last couple of weeks.  It was noted that the use of sublingual nitroglycerin relieved the symptoms within two minutes.  Physical examination testing revealed a regular rhythm and normal rate with no gallop, rub, or murmur associated with the heart.  His blood pressure was 127/73, and his heart rate was 65.  He was diagnosed with coronary artery disease and status post percutaneous intervention to the left anterior descending (LAD) coronary artery.  The VA examiner indicated that the Veteran had an ejection fraction of 60 percent with a functional status of less than 3 METs.
The October 2006 rating decision assigned a 100 percent rating based on the findings shown on the August 2006 VA examination report.  Specifically, the RO noted that the Veteran suffered from coronary artery disease with an ejection fraction of 60 percent and a METs level of less than 3.  

The evidentiary basis for the March 2008 rating decision proposing to reduce the disability evaluation assigned for the Veteran's service-connected coronary artery disease from 100 percent to 30 percent disabling is contained in the December 2007 VA examination report.  

In December 2007, the Veteran underwent a VA heart examination.  It was noted that the Veteran was service-connected for diabetes mellitus, type 2, controlled with oral medications and diet; neuropathy in both lower extremities; and coronary artery disease and myocardial infarction.  During the examination, the Veteran complained of twice a week chest pain and chest tightness after minor exertion.  He reported having difficulty in walking, explaining that he can only walk up to 100 feet with the help of a cane or walker before experiencing severe back pain, shortness of breath, chest discomfort, and fatigue.  He admitted to feeling dizzy, tired, and fatigued most of the time with exertional dyspnea.  The Veteran denied having blackout spells, and the VA examiner noted that there was no data, sign, or symptoms to support congestive heart failure.  

Physical examination testing revealed a heart in regular rhythm, S1, S2 normal without murmur, gallop, or rub.  There was no cardiomegaly by percussion, and breath sounds and air entry was diminished.  Lungs were noted by the examiner as having a few scattered rhonchi, but otherwise, no crepitant rales at the bases.  Electrocardiography (EKG) results were in sinus rhythm with no acute change.  X-ray testing of the chest showed evidence of chronic obstructive pulmonary disease (COPD) and interstitial fibrotic lung changes.  The VA examiner diagnosed him with coronary artery disease status post non-ST-elevation myocardial infarction and status post stent placement in LAD in May 2006.  The VA examiner further added that his ejection fraction of the left ventricular was 60 percent with a METs level around 3.  The VA examiner explained that the METs level was reduced because of the other medical problems, which include chronic severe low back pain, lumbar radiculopathy, and chronic obstructive pulmonary disease.  The VA examiner stated that if the Veteran did not have the comorbidity of lumbar radiculopathy, chronic obstructive pulmonary disease, or sleep apnea, his METs level with the heart disability alone would be between 5 and 7.  

The May 2008 rating decision reduced the Veteran's disability rating from 100 to 30 percent based on the evidence of record.  Specifically, the RO noted that the December 2007 VA examiner indicated that his METs level based on his service-connected coronary artery disease alone was between 5 and 7, but when factoring in other conditions, such as chronic obstructive pulmonary disease, sleep apnea, and lumbar radiculopathy, all which contribute to his shortness of breath, his METs level is around 3.  The RO noted that the other conditions contributing to his shortness of breath were not service-connected disabilities.  

The Board must now compare the above findings, which were the bases for granting a 100 percent rating, with the evidence used to reduce the Veteran's disability rating to 30 percent to determine whether there was improvement of stability for his service-connected coronary artery disease, including improvement of the stability of the heart.  

Specifically, the bases for granting a 100 percent rating was the August 2006 VA examination report, which reflected a diagnosis of coronary artery disease with an ejection fraction of 60 percent and a workload of less than 3 METs.  

On the other hand, evidence used to reduce the Veteran's rating to 30 percent was the December 2007 VA examination report, which reflected no diagnosis of congestive heart failure, an ejection fraction of 60 percent and a workload of METs between 5 and 7, when considering the coronary artery disease alone and separate from other nonservice-connected disabilities.  

The Board also considers the post-reduction medical evidence, which includes records from the Social Security Administration (SSA), VA outpatient treatment records dated March 2009 to May 2012, and results from VA examinations in April 2010 and August 2011.  SSA and VA outpatient treatment records reflect treatment for the Veteran's service-connected coronary artery disease.  The Veteran had left ventricular dysfunction with ejection fractions of 59 percent in January 2005, 59 percent in April 2005, 59 percent in May 2005, 59 percent in February 2006, 60 percent in May 2006, 69 percent in August 2006, 59 percent in March 2008, 59 percent in April 2008, and greater than 55 percent in September 2009.  An October 2010 VA echocardiography (ECHO) report shows an ejection fraction of greater than 55 percent, and an October 2010 VA stress test report reveals an ejection fraction of 59 percent at rest and 62 percent at stress.  

In April 2010, the Veteran underwent a VA heart examination.  He reported angina, dyspnea, and fatigue.  Physical examination testing reflected a blood pressure reading of 135/73 with a heart rate of 93.  There was noted distant breath sounds with diffuse end expiratory wheezing.  Heart was of regular rate and rhythm with no rales on pulmonary auscultation.  Exercise testing could not be performed because of the Veteran's severe COPD.  The VA examiner diagnosed the Veteran with ischemic heart disease and concluded that based upon the available evidence, his estimated METs due solely to his cardiac disease is between 5 and 7.  

The Veteran was afforded an additional VA heart examination in August 2011.  Based upon a review of the Veteran's claims file and medical history, the VA examiner diagnosed the Veteran with coronary artery disease status post percutaneous coronary intervention (PCI) with no diagnosis of congestive heart failure.  No exercise test was conducted because the VA examiner concluded that to do so, the Veteran would have to stop taking a beta blocker, which would be potentially dangerous to his health.  However, the VA examiner explained that his METs can be easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  Thus, based on these elements, the VA examiner estimated that the Veteran had a workload of greater than 7 to 10 METs, which is found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the reduction of the rating from 100 percent to 30 percent was proper and that the current state of the Veteran's service-connected coronary artery disease more nearly approximates the criteria for a 30 percent evaluation and no higher.  The Board finds that based on the results from the August 2006 and December 2007 VA examination reports, stability of the Veteran's service-connected coronary artery disease sufficiently improved to warrant a reduction from 100 percent to 30 percent disabling.  As mentioned previously, the August 2006 VA examiner determined that the Veteran had an ejection fraction of 60 percent with a workload of less than 3 METs.  However, while the December 2007 also noted that the Veteran had an ejection fraction of 60 percent, it was determined that the Veteran had no congestive heart failure and his METs level, using only the heart disability, was between 5 and 7.  Similarly, post-reduction medical evidence further supports the Board's determination that the Veteran's service-connected coronary artery disease had actually improved and/or was never as disabling as set out by the testing originally conducted in August 2006.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  As mentioned above, ejection fraction percentages in SSA and VA outpatient treatment records post-reduction have all been higher than 30 to 50 percent.  Additionally, the METs levels reported by the VA examiners in April 2010 and August 2011 were between 5 and 7 and greater than 7 to 10 METs.  Such findings are indicative of a 30 percent disability evaluation, and in fact, results from the August 2011 VA examination correspond to a 10 percent rating under Diagnostic Codes 7005 and 7006.  Therefore, the Board finds that the reduction from 100 percent to 30 percent disabling for the Veteran's service-connected coronary artery disease was proper.  

The Board has not overlooked the contentions raised by the Veteran and his representative that the service-connected coronary artery disease should remain rated at 100 percent disabling.  In this regard, while the Veteran is credible to report on what he sees and feels, and finds his assertions as to experiencing shortness of breath to be credible; however, as set out above, the Veteran is not competent provide evidence regarding METS, ejection fractions, or pathology of the heart  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

In summary, the Board concludes that the reduction in disability rating from 100 percent to 30 percent for the service-connected coronary artery disease, effective August 1, 2008, was proper.  The record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  The prescribed 60-day timeframe within which to submit additional evidence following the proposed reduction action was afforded to the Veteran.  The effective date of the reduction on August 1, 2008, came after the 60-day period following notice to the Veteran of the rating action proposing the reduction. 


ORDER

The reduction in compensation from 100 percent to 30 percent for the Veteran's service-connected coronary artery disease, effective August 1, 2008, was proper.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


